UNITED STATES DISTRICT COURT/SOUTHERN DISTRICT OF NEWYORK Attorney: JOSEPH & NORINSBERG LLC
                                                                                                      2537


                                                                                                      Index#: 1:19-CV-03302
ORLANDO MARTINEZ, ON BEHALF OF HIMSELF AND ALL OTHERS
SIMILARLY SITUATED
                                                                            Plaintlff{s)

                        -against-                                                                     Date Filed:


BUDO MAINTENANCE CORP. ETAL
                                                                                                      AFFIDAVIT OF SERVICE
                                                                            Defendant(s)




STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CELESTE WARREN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A
PARTY TO THIS ACTION. OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE
STATE OF NEW YORK. .
That on April 24. 2019 at 03:23 PM at

406 AVENUE F
BROOKLYN. NY11218

deponent served the within true copy of the SUMMONS IN A CIVIL ACTION AND COMPLAINT on
NEW HOPE FUND, LLC. the defendant/respondent therein named.

LIMITED            by delivering thereat a true copy ofeach to MR. ABRAHAM personally, deponent knew said limited liability
LIABILITY          company so served to be the limited liability company described in said SUMMONS IN A CIVIL ACTION AND
COMPANY            COMPLAINT as said defendant/respondent and knew said individual to be THE MANAGING-AGENT thereof.
                   Deponent further states that he describes the person actually served as follows:

                     Sex             Skin Color                Hair Color            Age (Approx.)    Height (Approx.)     Weight (Approx)

                     MALE               WHITE              SALT & PEPPER                   57                5'10               250

                   GLASSES




Sworn to me on: April 25, 2019


Linda Forman                          Robin Forman                             Gotham Process Inc.
Notary Public. State of New York      Notary Public, State of New York         299 Broadway                         CELESTE WARREN
No. 01F05031305                       No. 01FO6125415                          New York NY 10007
                                                                                                                    License #: 2015787
Qualified in New York County         Qualified in New York County
Commission Expires August 1, 2022    Commission Expires April 18, 2021                                        Docket#:        *1115910^
